PER CURIAM.
The appellant challenges an increase in his child support payment from $25.00 a week to $65.00 a week, and the finding of the trial judge that the appellant is in contempt for failure to pay the arrearage in child support created by the increase.
The trial judge modified the child support payment after a hearing of which there is no transcript. The appellant claims a change of circumstances since that hearing, which he argues is reflected in the transcript of the hearing on the appellant’s motion for rehearing with respect to the modification. The relief sought by the appellant is by way of a petition for modification based on the change of circumstances rather than by rehearing. Dulle v. Dulle, 325 So.2d 441 (Fla.3d DCA 1976).
We find no error in the trial judge’s finding the appellant in contempt for failure to pay arrearages in his child support payments. The record supports the trial judge’s conclusion that the appellant has the means to pay those arrearages.
Accordingly, we affirm without prejudice to the appellant’s pursuing a petition for modification of the child support payments. Dulle v. Dulle.
DANAHY, A.C.J., and LEHAN and FRANK, JJ., concur.